DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 09/29/2022 and IDS’s filed 06/30/2022 and 07/21/2022.

Applicant's election with traverse of Group I, Claims 1-26 in the reply filed on 09/29/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has made assertion that the apparatus as claimed can be used to practice another and materially different process such as one that separates a gas other than CO2 or a process that uses an aqueous solution other than an amine solution.  This is not found persuasive because applicant has not distinctly and specifically pointed out why the apparatus could not be used for separating a gas other than CO2 or why the apparatus can’t be used for a process that uses a solution other than an amine solution.
The requirement is still deemed proper and is therefore made FINAL.

Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/2022.

Claims 1-30 are pending.  Claims 1-26 are being examined.  Claims 27-30 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-26  are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 2013/0058857 A1) in view of McCann (McCann et al., “Simulation of Enthalpy and Capacity of CO2 Absorption by Aqueous Amine Systems”, Ind. Eng. Chem. Res. 2008, 47, 2002-2009).
Considering claims 1 and 4-10, Stern teaches a method of capturing CO2 comprising reacting a CO2 source gas with an amine in an aqueous solution to form an amine-CO2 complex, thereby forming a solution comprising the amine-CO2 complex; electrochemically adjusting the pH of the solution comprising the amine-CO2 complex, thereby releasing CO2 from the amine-CO2 complex and collecting the released CO2 as a concentrated vapor (Stern, [0050]-[0052]).  Stern teaches adjusting the pH between about 1 and about 6 and between about 0.1 and about 4 (Stern, [0040]).  A prima facie case of obviousness exists because the claimed ranges of pH lie inside the ranges taught by Stern (see MPEP §2144.05(I)).
Stern does not explicitly teach reacting a CO2 source gas with a stoichiometric excess of an amine aqueous solution.
However, McCann teaches a solvent system wherein an aqueous amine is used to absorb CO2 gas has a capacity of 0.23 mol of CO2/mol of amine (McCann, 1st paragraph of Conclusions on page 2008).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the amount of amine including using a stoichiometric excess of amine.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired CO2 removal capacity with a reasonable expectation of success.
Considering claim 2, Stern teaches the amine-CO2 complex comprises carbamate ions (Stern, [0050] and equation 11).
Considering claim 3, Stern teaches through application of a sufficient electric potential to system, the acidity or basicity of the solution can be controlled; he also teaches that the pH of the solution can be changed by the application of a potential which causes electrolysis of water (Stern, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the pH via water electrolysis.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because water electrolysis is known to be a suitable method of adjusting pH.
Considering claims 11-13, Stern teaches the amine is a primary amine with the claimed formula I (Stern, [0052]).
Considering claim 14, Stern teaches the amine is ethylenediamine (Stern, [0080]).
Considering claims 18-20, Stern is silent regarding the concentration of the amine in the aqueous amine solution and does not explicitly teach that it is about 20 to about 30% v/v.
However, McCann teaches a 30 wt% MEA solution (～29.6 v/v% based on densities) is a suitable amine concentration for CO2 absorption (McCann, 1st paragraph of Model Validation on page 2004).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an amine concentration that is about 20 to about 30% v/v.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a concentration is known to be suitable for CO2 absorption.
Considering claims 21 and 23, the claims are directed to a method of capturing CO2 comprising reacting a CO2 source gas with a stoichiometric excess of an amine in an aqueous solution.  The combination of Stern and McCann teaches a method of capturing CO2 comprising reacting a CO2 source gas with a stoichiometric excess of an amine in an aqueous solution and the source of the CO2 gas does not impart any additional steps to the method.  The process of Stern/McCann is capable of being used with any CO2 source gas including an effluent from an industrial source and/or an atmospheric source.  
Considering claim 22, Stern teaches gas scrubbing is commonly employed to prevent release of greenhouse gases such as carbon dioxide are produced as byproduct in a variety of reactions (Stern, [0048]) and uses a gas comprising 15% CO2 as an example (Stern, [0080]).  A prima facie case of obviousness exists because the claimed range of about 1 to 12% v/v is close to the range taught by Stern (see MPEP §2144.05(I)).
In the alternative, McCann teaches flue gas from a power generation plant comprises approximately 12% CO2 (McCann, first two paragraphs of Introduction on page 2002).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because a typical flue gas of a power generation plant comprises approximately 12% carbon dioxide.
Considering claim 24, Stern teaches adjusting the pH is performed at a temperature of less than 100°C by teaching an average temperature of about 65°C (Stern, [0082]).
Considering claim 25, Stern teaches regenerating and collecting the aqueous amine solution and using the regenerated amine in step (i) (Stern, [0052], [0036], Fig. 3).
Considering claim 26, Stern teaches a regenerable system/method for collection of CO2 gas (Stern, [0052]) and uses a gas comprising 15% CO2 as an example from which to capture and collect CO2 gas (Stern, [0080]).  Thus, the CO2 gas collected would comprise at least 15% CO2.  A prima facie case of obviousness exists because the claimed range of about 2% to about 99% CO2 overlaps the range taught by Stern.

Claims 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 2013/0058857 A1) in view of McCann (McCann et al., “Simulation of Enthalpy and Capacity of CO2 Absorption by Aqueous Amine Systems”, Ind. Eng. Chem. Res. 2008, 47, 2002-2009) and Fujita et al. (US 2019/0232215 A1).
Considering claims 15 and 17, all of the limitations are met by the prior art referenced in meeting claim 14 except for the amine is the claimed formula (i.e., piperazine).  
Stern teaches the use of an amine solution to convert CO2 into a dissolved species (i.e., amine-CO2 complex) (Stern, [0050]) and uses ethylenediamine as an example (Stern, [0080]), he does not explicitly teach that the amine is piperazine.
However, Fujita teaches the use of amines such as ethylenediamine and piperazine for the absorption of carbon dioxide (Fujita, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use piperazine as the amine in Stern’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so because piperazine is known to be suitable for CO2 absorption (i.e., converting CO2 into a dissolved species).
Considering claim 16, all of the limitations are met by the prior art referenced in meeting claim 14 except for the amine is the claimed formula (i.e., monoethanolamine).  
Stern teaches the use of a primary amines (Stern, [0052]), he does not explicitly teach that the amine is monoethanolamine.
However, Fujita teaches the use of primary amines such as monoethanolamine for the absorption of carbon dioxide (Fujita, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use monoethanolamine as the amine in Stern’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so because monoethanolamine is a known primary amine suitable for CO2 absorption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734